       Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 1 of 6. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

COURTNEY MIZER                                  )
2168 Kevin Court NE                             )
New Philadelphia, OH 44663                      )
                                                )
      Plaintiff,                                )
                                                )    Case No.
      v.                                        )
                                                )
QUALIA COLLECTION SERVICES                      )
1444 N McDowell Boulevard                       )
Petaluma, CA 94954                              )
                                                )
      Defendant.                                )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, COURTNEY MIZER (“Plaintiff”), through her attorney, Jack S. Malkin, Esq.,

alleges the following against Defendant, QUALIA COLLECTION SERVICES (“Defendant”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

      et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. §1331 and 15 U.S.C. § 1692k (FDCPA).

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

      transacts business within this District, and a material portion of the events at issue occurred

      in this District.
                                                 1
    Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 2 of 6. PageID #: 2




                                        PARTIES

5. Plaintiff is a natural person residing in New Philadelphia, Tuscarawas County, Ohio.

6. Plaintiff is a consumer as that term is defined by the FDCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

8. Defendant is a debt collector as that term is defined by the FDCPA.

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a collection agency located in Petaluma, Sonoma County, California.

11. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

12. When an unpaid, outstanding account is placed with Defendant it is assigned a reference

   number.

13. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

14. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

15. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

16. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

17. Defendant is attempting to collect an alleged consumer debt from Plaintiff originating with

   AutoNation.
                                              2
    Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 3 of 6. PageID #: 3




18. The alleged debt at issue arises from transactions for personal, family, and household

   purposes.

19. In or around November 2019, Defendant began placing collection calls to Plaintiff on

   Plaintiff’s telephone at xxx-xxx-1596, in an attempt to collect the alleged debt.

20. Defendant calls Plaintiff from 800-234-8151, which is one of Defendant’s telephone

   numbers.

21. In or around December 2019, Plaintiff answered Defendant’s collection call and spoke

   with one of Defendant’s female collectors.

22. During the conversation, Defendant’s female collector threatened to take legal action

   against Plaintiff if she did not make a payment to Defendant in the amount of $500.00

   within twenty-four (24) hours.

23. During the conversation, Defendant’s female collector threatened to send Plaintiff to jail

   for up to one (1) year.

24. During the conversation, Defendant’s female collector threatened to punish Plaintiff with

   a fine for nonpayment of the aged debt.

25. Fearful of Defendant’s empty threats, Plaintiff authorized her mother, Michelle Mizer, to

   speak with Defendant.

26. Plaintiff’s mother’s telephone number is xxx-xxx-3840.

27. On at least one occasion, Plaintiff’s mother spoke with one of Defendant’s collectors.

28. During the conversation, Plaintiff’s mother offered to enter into a payment plan with

   Defendant and Defendant’s collector refused.

29. During the conversation, Defendant’s collector threatened to take legal action against

   Plaintiff.
                                             3
    Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 4 of 6. PageID #: 4




30. Relying on Defendant’s empty threats, Plaintiff’s mother, on behalf of Plaintiff, made a

   payment to Defendant in the amount of $400.00.

31. After communicating with Plaintiff, Defendant placed collection calls to Plaintiff’s family

   members including, but not limited to, the following:

       a. Plaintiff’s grandmother, Audria Mizer, on her telephone number at xxx-xxx-1596;

       b. Plaintiff’s brother, Adam Mizer, on his telephone number at xxx-xxx-6107; and

       c. Plaintiff’s brother, Aaron Mizer, on his telephone number at xxx-xxx-8574.

32. To date, Defendant has not taken legal action against Plaintiff.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

33. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692c(b) of the FDCPA by communicating, in connection

           with the collection of any debt, with any person other than the consumer with none

           of the exceptions applicable, when Defendant placed collection calls to Plaintiff’s

           family members after communicating with Plaintiff;

       b. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt,

           when Defendant engaged in engaged in, at least, the following discrete violations

           of § 1692e;

       c. Defendant violated § 1692e(4) of the FDCPA by representing that nonpayment of

           any debt will result in the arrest or imprisonment of any person unless such action

           is lawful and the debt collector intends to take such action, when Defendant’s

           female collector falsely represented that Plaintiff could be sent to jail for

           nonpayment of the alleged debt;
                                             4
       Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 5 of 6. PageID #: 5




          d. Defendant violated § 1692e(5) of the FDCPA by threatening to take action that is

              not intended to be taken, when Defendant’s female collector threatened to take

              legal action against Plaintiff if she did not make a payment to Defendant by an

              arbitrary deadline and Defendant did not intend to take such action upon the

              passing of said deadline;

          e. Defendant violated § 1692e(10) of the FDCPA by using any false

              misrepresentation or deceptive means to collect any debt, when Defendant’s

              female collector falsely represented that Plaintiff could be fined for nonpayment

              of the alleged debt; and

          f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the foregoing misconduct.

      WHEREFORE, Plaintiff, COURTNEY MIZER, respectfully requests judgment be entered

against Defendant, QUALIA COLLECTION SERVICES, for the following:

   34. Actual damages of $400.00 pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

      § 1692k;

   35. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   36. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   37. Any other relief that this Honorable Court deems appropriate.




                                               5
       Case: 5:20-cv-00877-BYP Doc #: 1 Filed: 04/23/20 6 of 6. PageID #: 6




                               RESPECTFULLY SUBMITTED,



April 22, 2020           By:_/s/ Jack S. Malkin_______________________
                                        Jack S. Malkin, Esq.
                                        Ohio Bar Number: 0034018
                                        20600 Chagrin Blvd., Suite 750
                                        Shaker Heights, OH 44122
                                        Tel: 216-751-7708
                                        jmalkin23@hotmail.com
                                        Attorney for Plaintiff




                                        6
